Order, Supreme Court, New York County (Barbara Kapnick, J.), entered August 26, 2002, which, inter alia, granted defendants’ motion to modify/clarify a prior order, same court and Justice, entered March 15, 2002, unanimously affirmed, without costs.
The court properly exercised its discretion when it clarified that it was its intention in its prior grant of partial summary judgment to defendant landlords to preclude plaintiff from asserting any claim for damages for personal property left by him in his former apartment and disposed of by defendants subsequent to the City Marshal’s execution of the warrant of eviction on November 22, 1994. This limitation was properly premised upon paragraph 9 (B) of the apartment lease, which expressly provided that upon the lease’s termination the owner would have the option of discarding personal property left in the apartment. Plaintiffs remaining arguments are unavailing. Concur— Nardelli, J.P., Tom, Ellerin, Lerner and Friedman, JJ.